                                                                                                                            ,
.
>

          Case 3:20-cr-02711-WQH Document 18 Filed 09/10/20 PageID.29 Page 1 of 2
                                                   .                                    Fll~~,--
     1
                              UNITED STATES DISTRICT COU
                                                             .          sou n-'"--
                                                                        BY
                                                                                  ~ ;i/
                                                                               c~.:-;;:-
                                                                                c RflJ D/2
                                                                                         ,~·Dl.::,
                                                                                                                 .._,
                                                                                            l"R/ rFi-r'·' . i r--,
                                                                                                              ,~, ,,Jh. f
     2
     3
                           SOUTHERN DISTRICT OF CALIFORNIA - ---                                        Or-C:1-lT!fi~
         UNITED STATES OF AMERICA,                                                 20-cr-02711-WQH
     4                                                   Criminal Case No. - - - - - - -
     5                                Plaintiff,
                                                         INFORMATI O N
     6
                V.
     7                                                   18 U.S.C. § 371 Conspiracy
                                                         18 U.S.C. § 545
     8   JESUS MAURICIO REYES, and
                                                         Smuggling Goods Into the United States
         MARIAELISA MACIAS                               (Felony)
     9
                                                         18 u.s.c. §2
    1O                              Defendants.          Aiding and Abetting
    11
    12
         The United States Attorney charges:
    13
    14                                         COUNTl

    15
               Beginning on a date unknown but at least as early as July 20, 2020, and
    16
         continuing up to and including on or about July 22, 2020, within the Southern
    17
    18 District of California, defendants JESUS MAURICIO REYES and MARIAELISA
    19
         MACIAS did knowingly and intentionally combine, conspire and agree to commit
    20
    21   an offense against the laws of the United States, to wit, to knowingly and willfully,

    22 with the intent to defraud the United States, smuggle and clandestinely introduce,
    23
         and attempt to smuggle and clandestinely introduce into the United States,
    24
    25   merchandise, which should have been invoiced, in violation of Title 18, United

    26 States Code, Sections 545 and 2.
    27
    28
       Case 3:20-cr-02711-WQH Document 18 Filed 09/10/20 PageID.30 Page 2 of 2




 1
             In furtherance of the conspiracy, the following overt acts were

 2 committed within the Southern District of California:
 3
 4
        1.    On or about July 22, 2020, in San Diego, California, defendants JESUS

 5            MAURICIO REYES and MARIAELISA MACIAS entered the United
 6
              States from Mexico with thirty-seven containers of undeclared
 7
 8            Mexican pesticides.

 9 All in violation of Title 18, United States Code, Section 3 71.
10
11                                        COUNT2
12
             On or about July 22, 2020, within the Southern District of California,
13
     efendants JESUS MAURICIO REYES and MARIAELISA MACIAS did
14
15     owingly and willfully, with the intent to defraud the United States, smuggle and
16
     landestinely introduce, and attempt to smuggle and clandestinely introduce into the
17
      nited States, merchandise, which should have been invoiced, to wit: Mexican
18
19   esticides, that is, 24 one-liter bottles of "Biozyme TF," 7 one-liter bottles of
20
     'Furadan," 5 one-liter bottles of "Biomec," and 1 nine hundred and sixty milliliter
21
22   ottle of "Tetrasan," in violation of Title 18, United States Code, Sections 545 and 2.

23
     DATED: September 3, 2020                      ROBERTS. BREWER, JR.
24
                                                   United States Attorney
25
                                                   ~f~
26
                                                   MELANIE K. PIERSON
27                                                 Assistant U.S. Attorney
28
                                               2
